This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2   US BANK, NA AS TRUSTEE RELATING TO
 3   THE CHEVY CHASE FUNDING LLC
 4   MORTGAGE BACKED CERTIFICATES,
 5   SERIES 2005-3,

 6          Defendant-Appellee,

 7 v.                                                                                   No. 34,160

 8   JAY MARTIN PAYNE, an unmarried man, and,
 9   ALL UNKNOWN PERSONS WHO MAY BE
10   OCCUPYING 47 CIBOLA CIRCLE, SANTA FE,
11   NM 87505,

12          Defendants-Appellants.


13 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
14 Sarah M. Singleton, District Judge

15 Vance Chavez & Associates, LLC
16 James A. Chavez
17 Albuquerque, NM

18 for Appellee

19 Jay Martin Payne
20 Santa Fe, NM
 1 Pro se Appellant


 2                           MEMORANDUM OPINION

 3 BUSTAMANTE, Judge.

 4   {1}   Summary affirmance was proposed for the reasons stated in the notice of

 5 proposed disposition. No memorandum opposing summary affirmance has been filed,

 6 and the time for doing so has expired.

 7   {2}   Affirmed.

 8   {3}   IT IS SO ORDERED.

 9

10                                   _______________________________________
11                                   MICHAEL D. BUSTAMANTE, Judge

12 WE CONCUR:


13
14 JONATHAN B. SUTIN, Judge


15
16 RODERICK T. KENNEDY, Judge




                                            2